         Case: 3:20-cv-00487-wmc Document #: 10 Filed: 06/23/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 SHANTA PEARSON,

          Plaintiff,                                                           ORDER
    v.
                                                                      Case No. 20-cv-487-wmc
 NOVACARE, et al.,

          Defendants.


         In an order entered on June 3, 2020, I assessed plaintiff Shanta Pearson an initial partial

payment of $1.96 of the $350.00 fee for filing this case due by June 24, 2020. Dkt. 8. Now

plaintiff has filed a letter, which I will construe as motion to use release account funds to pay

the $1.96 initial partial payment and for an extension of time to pay the initial partial payment.

Dkt. 9. I will grant plaintiff’s motion.

         Pursuant to 28 U.S.C. § 1915(b)(1), prison officials are required to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). Therefore, if sufficient funds do not

exist in plaintiff’s regular account to pay the $1.96 plaintiff has been assessed as an initial

partial payment, plaintiff can use his release account to pay the initial partial payment balance.




                                              ORDER

         IT IS ORDERED that,

         1.      Plaintiff Shanta Pearson’s motion to use his release account funds to pay the

                 $1.96 initial partial payment in this case is GRANTED.
Case: 3:20-cv-00487-wmc Document #: 10 Filed: 06/23/20 Page 2 of 2



2.   Plaintiff may have an extension of time until July 21, 2020 to submit the $1.96

     initial partial payment. If plaintiff fails to make the initial partial payment by

     July 21, 2020, or show cause for failure to do so, plaintiff will be held to have

     withdrawn this action voluntarily and the case will be closed without prejudice

     to plaintiff filing this case at a later date.

3.   No further action will be taken in this case until the clerk’s office receives

     plaintiff’s initial partial filing fee as directed above and the court has screened

     the complaint as required by the Prison Litigation Reform Act, 28 U.S.C.

     § 1915A. Once the screening process is complete, a separate order will issue.




     Entered this 23rd day of June, 2020.

                             BY THE COURT:


                             /s/
                             PETER OPPENEER
                             Magistrate Judge




                                         2
